Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on November 11, 2021

Response to Arguments
Status of claims within the present application:
Claims 1 – 20 are pending.
Claims 1, 5, 7, 10, and 17 are amended.
Applicant’s remarks and amendments submitted on November 11, 2021 for application 16/848,982 have been considered and are persuasive. Therefore, the previous claim rejections have been withdrawn.

Allowable Subject Matter
The required terminal disclaimer against Application No. 16/848,979 was filed and approved on November 11, 2021.
Claims 1 – 20 are allowed. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on November 11, 2021 in response to office action mailed on September 14, 2021. They do not explicitly teach the applicant’s claimed invention, but they are in general realm of applicant’s field or endeavor:
Becher et al., “An Enhanced Approach to Cloud-based Privacy-preserving Benchmarking” Mar. 26, 2019: This is considered the closest prior art of the instant application 
Becher does discloses this approach is a combination of linear secret sharing and homomorphic encryption. The idea of secret sharing is to split the secret values into shares and spread these shares among the players involved in the scheme [8]. The function f(x) for these inputs can then be computed given the shares [8]. In this approach, the players Pi share their secret input values xi among the set of n players using a linear secret sharing scheme like Shamir’s scheme (see [19]). Each player Pj holds one share [[xi ]]j for each of the n secret-shared values [[xi]]. Addition of shares is a linear operation and can be performed locally while multiplication requires a subprotocol that introduces overhead [11]. Selection is the act of computing the ciphertext of a secret value with specific, i.e. selected, rank [15]. First, PS chooses a random value ri individually for each player Pi and computes the ciphertexts E(xφ(i) + ri) and E(ri) [15]. That is, the value of Pi’s assigned rank blinded by ri and a 0 blinded by ri. By using a 1-out-of-2 OT protocol (see Section II-A), a player Pi receives E(xφ(i) + ri), i.e. the blinded secret value, only if his assigned rank is the one selected [15]. The other players receive the blinded 0.
Zhou et al. [US 20200177364 A1]: This generally discloses a methodology and system determining data processing model parameters through multiparty cooperation. An example method performed by a data party device includes secretly sharing a first product with a cooperation partner device, based on characteristic data and a share of an original model 
Zhou does discloses the data party P1 can send a random number corresponding to each bit of the data x1 on the input line a to the data party P2; and send a random number corresponding to each bit of the data x3 on the input line d to the data party P2. The data party P2 can receive the random number corresponding to each bit of the data x1 and the data x3. For example, data x1 = b0 × 20 + b1 × 21 + . . . + bi × 2i + . . . . For the ith bit bi of the data x.sub.1, when bi is equal to 0, the data party P1 can send a random number k.sub.a.sup.0 corresponding to bi on the input line a to the data party P2; when bi is equal to 1, the data party P1 can send a random number ka1 corresponding to bi on the input line a to the data party P2. 
Wang et al. [US 10630468 B1]: This generally discloses a methodology and system training a multi-party secure logistic regression model (SLRM). One of the methods includes receiving, at a plurality of secure computation nodes (SCNs), a plurality of random numbers from a random number provider; encrypting, at each SCN, data stored at the SCN using the received random numbers; iteratively updating a secure logistic regression model (SLRM) by using the encrypted data from each SCN; and after iteratively updating the SLRM, outputting a result of the SLRM, wherein the result is configured to enable a service to be performed by each SCN.
Wang does discloses for security purpose, especially in cases where the training data owned by each SCN is highly sensitive privacy data, SCNs A 112 and B 114 can hide or obfuscate portions of the training data from each other. To obfuscate the training data, SCNs A 112 and B 114 can request random numbers from the random number provider 108, and perform computations using its own training data and the received random numbers (for example, addition or multiplication of the random numbers and portions of the data). To hide the original data, SCN P0 and SCN P1 first obtain random numbers. In some implementations, the random number can be a number, a vector, or a matrix. In some implementation, the random numbers can be generated by SCNs. In some implementations, the random number can be requested and received from a third party agency, for example, the random number provider shown in FIG. 1.
Stefanov et al. [US 20140007250 A1]: This generally discloses a methodology and system concealing access patterns to data storage, such as within servers of a cloud computing environment are presented. Server data storage is securely partitioned into smaller electronic data storage partitions of predetermined size. The client side maintains a shuffling buffer and position map for these blocks as stored on the electronic data storage partitions of the server. Concealment is performed with respect to accesses from the client to server using an oblivious sorting protocol. Access operation is concealed with each block being randomly assigned to any of the data storage partitions, and whenever a block is accessed, the block is logically removed from its current partition and logically assigned to a fresh random partition selected from all partitions, while the client maintains tracking of which partition each block is associated with at any point of time.
Stefanov does discloses (a) within at least one server device configured for providing data storage services to at least one client, securely partitioning electronic data storage having N 
Bellala et al. [US 20180205707 A1]: This generally discloses a methodology and system dividing, by a computing device at a first party among a plurality of parties, local data into a plurality of data segments; recursively encrypting, by the computing device, each data segment using a plurality of public keys corresponding to the plurality of parties and a mediator; sharing, by the computing device, the local data comprising the encrypted plurality of data segments with the mediator; anonymizing, by the computing device, aggregated local data received from the mediator; and communicating, by the computing device from the mediator, a global sum that preserves privacy of the plurality of parties in a multi-party environment, wherein the global sum is computed by the mediator based on the collection of data segments that are decrypted recursively using the private key corresponding to each party and the private key corresponding to the mediator.
Bellala does discloses prepare local data to be shared as a plurality of encrypted data segments; divide local data into a plurality of data segments at a party among a plurality of parties; recursively encrypt each data segment using a plurality of public keys corresponding to the plurality of parties and a mediator; encrypt each data segment using a first public key corresponding to the first party to obtain a first encrypted data segment; encrypt a subset of the first encrypted data segment using a second public key corresponding to a second party to obtain a second encrypted data segment; encrypt a subset of the second encrypted data segment using a third public key corresponding to a third party to obtain a second encrypted data segment; generate a plurality of random numbers by the first party; calculate a local sum corresponding to the first party by adding the plurality of random numbers; share the local data comprising the encrypted plurality of data segments with the mediator; transmit the encrypted plurality of segments to the mediator; etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./            Patent Examiner, Art Unit 2434                                                                                                                                                                                            /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434